DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2021 has been entered.
 
Status of the Claims
The amendment/remarks received 03/30/2021 have been entered and fully considered.  Claims 1-2 are pending.  Claims 3-5 are cancelled.  Claim 1 is amended.  Claims 1-2 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/204028 A1 (“Makino” – US 2019/0088994 A1 cited herein as an English language equivalent) in view of US 2017/0237115 A1 (“Mochizuki”).
Regarding claim 1, Makino discloses an all-solid state secondary battery comprising a negative electrode (comprising negative electrode collector 1 and negative electrode active material layer 2), a positive electrode (comprising positive electrode active material layer 4 and positive electrode collector 5), and a solid electrolyte layer 3 disposed between the negative electrode and the positive electrode (Abstract; Fig. 1; [0038]).  The solid electrolyte layer 3 comprises a sulfide-based inorganic solid electrolyte ([0048]-[0056]) and a binder ([0068]-[0091]).  Makino discloses binders including fluorine-containing resins include polyvinylidene difluoride (PVdF ([0072]).  Two or more binders may be used in combination ([0077]).
Makino further discloses the shape of the binder, such as the PVdF, may be a particle shape or an irregular shape ([0080]) and the binder in the solid electrolyte composition is preferably nanoparticles having an average particle diameter of 10 to 1,000 nm in order to suppress a decrease in the interparticle ion conductivity of the inorganic solid electrolyte ([0083]).  The average value of circle equivalent diameters of the fluorine-based binder as claimed would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because the range disclosed by Makino overlaps the range as claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also, In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and MPEP 2144.05.
Regarding the amount of the PVdF (i.e. the solid electrolyte layer contains 0.5 vol% to 10 vol% of the PVdF), Makino teaches the binder is preferably contained in the electrolyte composition in an amount of 0.1% by mass or more in view of decreasing interface resistance and 10% by mass or less in view of battery characteristics ([0090]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of PVdF in the electrolyte composition to decrease interface resistance while providing satisfactory battery characteristics as taught by Makino.  It is noted that the range disclosed by Makino is in terms of mass percentage while the claim recites a volume percentage.  To the extent that these differ, the mass percentage of PVdF appears to be slightly lower than the volume percentage.  See, for example, Table 1 in the instant application where the amounts of the components, including PVdF, are given in both weights and volume percentage.  The amount of PVdF listed in Table 1 convert to approximately 4 wt%.  Therefore, the claimed volume percentage would have been obvious over Makino for the reasons expressed above.
Makino discloses examples of other binders include a cellulose derivative resin ([0076]) but is silent regarding ethyl cellulose, wherein the solid electrolyte layer contains 0.1 vol% to 1 vol% of the ethyl cellulose.
Mochizuki discloses an all-solid-state secondary battery (Abstract).  Mochizuki teaches the battery comprises an inorganic solid electrolyte layer having an inorganic solid electrolyte and a cellulose polymer (Abstract).  The general formula of the cellulose polymer is shown in [0071]-[0081].  Mochizuki discloses an example of the cellulose polymer is ethyl cellulose ([0206]).  The cellulose polymer provides a battery in which high ion conductivity is realized regardless of the pressurization between the active substance layer and the inorganic solid electrolyte layer, and more satisfactory binding properties of a material are realized in the all-solid-state secondary battery and a solid electrolyte composition ([0009]).  For these reasons, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated ethyl cellulose in the solid electrolyte of Makino as taught by Mochizuki.
Mochizuki teaches, with respect to the solid electrolyte composition, in the solid content, the formulation amount of the cellulose polymer (i.e. ethyl cellulose) is preferably 0.1 mass % or greater.  The upper limit thereof is preferably 20 mass % or less.  If the cellulose polymer is caused to be in the range above, adherence of the inorganic solid electrolyte and the suppression properties of the interface resistance can be realized in a compatible manner ([0088]).  For these reasons, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the 
Regarding claim 2, modified Makino discloses the sulfide solid-state battery of claim 1.  While Makino and Mochizuki are silent regarding the relative amounts of the binder and ethyl cellulose, Makino discloses the content of the binder (i.e. the fluorine-based binder or rubber-based binder) is 0.01% by mass or more and 10% by mass or less ([0090]).  Mochizuki discloses the formulation amount of the cellulose polymer is 0.1 mass % or greater and 5 mass % or less ([0088]).  Therefore, the relative amounts of the binder and ethyl cellulose as claimed would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because the range disclosed by Makino and Mochizuki overlaps the range as claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also, In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and MPEP 2144.05.

Response to Arguments
Applicant's arguments filed 03/30/2021 have been fully considered but they are not persuasive.
Applicant argues the presence of unexpected results in the claimed invention.  However, this argument is not persuasive because the results shown are not commensurate in scope with the claimed invention.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.  In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  In this case, it is noted that data for only a single amount of PVdF (i.e. 5 vol%) have been provided.  It is not clear that the results would be appreciated over the entire claimed range of 0.5 vol % to 10 vol %.  For this reason, the rejection over Makino and Mochizuki is maintained.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727